Citation Nr: 1739717	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-60 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for sleep apnea with asthma, to include the question of whether separate ratings for sleep apnea and bronchial asthma are warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
  

REPRESENTATION

Veteran  represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1971.
      
This appeal to the Board of Veterans' Appeals (Board) arose from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which he RO recharacterized the Veteran's previously service-connected asthma to include sleep apnea and increased the disability rating for the Veteran's now combined respiratory disorders to 50 percent, effective June 18, 2015. 

Notably, while the Veteran's July 2016 notice of disagreement included an allegation of clear and unmistakable error (CUE) in the July 2016 rating decision (notice of which was received by the Veteran in January 2016), the Board notes that only previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  However, the July 2016 rating decision is not final; rather, it is the rating decision that is currently on appeal.  As the July 2016 rating decision is not final, and there can be no valid claim of CUE in that decision.  Hence, there is no CUE claim currently on appeal.

In July 2017, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

With regard to the TDIU claim, March 2014 and June 2016 VA examinations show that the Veteran's service-connected sleep apnea and asthma impacted his ability to work as his asthma prohibits any strenuous activity such as walking more than ten minutes at a time and his sleep apnea results in frequent daytime sleepiness and decreased alertness while driving.  Also, in an August 2014 statement the Veteran wrote that he had to stop working as a basketball official due to his asthma and during the July 2017 Board hearing, the Veteran testified that he had to give up his part-time job in approximately November 2013 due to his asthma.  This raises the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  As such, the Board has taken jurisdiction of the TDIU issue in accordance with Rice.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the increased rating issue, the Board notes that the Veteran was most recently afforded a VA respiratory examination in March 2014.  Significantly, during this examination, the Veteran denied a history of asthmatic attacks.  Subsequently, in an August 2014 statement, the Veteran wrote that for the past three to four years he had been experiencing asthma attacks at least two to three times per week.  Also, during the July 2017 Board hearing the Veteran testified that he had been experiencing asthma attacks two to three times per week for the past four to five years.  On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected sleep apnea with asthma.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Furthermore, the March 2014 VA respiratory examination included pulmonary function testing which revealed an FEV-1 of 85 percent and an FEV-1/FVC of 112 percent, both without the use of medication (i.e., pre-bronchodilator).  There were no post-bronchodilator findings and the examiner did not provide a reason as to why the post-bronchodilator testing was not completed.  However, pursuant to 38 C.F.R. § 4.96(d)(4), post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  As the March 2014 VA PFT did not include post-bronchodilator findings and the examiner did not provide a reason as to why the post-bronchodilator testing was not completed, the examination is inadequate.

With regard to the TDIU issue, as above, March 2014 and June 2016 VA examinations show that the Veteran's service-connected sleep apnea and asthma impacted his ability to work as his asthma prohibited any strenuous activity such as walking more than ten minutes at a time and his sleep apnea resulted frequent daytime sleepiness and decreased alertness while driving.  Also, in an August 2014 statement the Veteran wrote that he had to stop working as a basketball official due to his asthma and during the July 2017 Board hearing, the Veteran testified that he had to give up his part-time job in approximately November 2013 due to his asthma.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for his service-connected sleep apnea with asthma.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided notice regarding the information and evidence necessary to substantiate a TDIU, and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.

Lastly, the Board notes that there are likely outstanding VA and/or private treatment records as the most recent VA medical records in the claims file are dated in September 2015 and the most recent private medical records in the claims file are dated in December 2012.  Therefore, all outstanding VA/private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.

2. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for sleep apnea with asthma.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from September 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination(s) for evaluation of his sleep apnea with bronchial asthma by one or more appropriate medical professional(s).

The contents of the entire electronic file, to include a complete copy of this REMAND, must be made available each designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results furnished to the requesting individual), and all clinical findings should be reported in detail. 

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

Sleep apnea.  The examiner should clearly identify all current symptoms associated with the Veteran's service-connected respiratory disability manifested by sleep apnea.  He or she should note whether the Veteran's sleep apnea: (1) is asymptomatic but with documented sleep disorder breathing, (2) causes persistent day-time hypersomnolence, (3) requires use of breathing assistance device such as continuous airway pressure (CPAP) machine, or (4) results in chronic respiratory failure with carbon monoxide retention or cor pulmonale, or; requires tracheostomy.  

Asthma.  The examiner should clearly identify all current symptoms associated with the Veteran's service-connected respiratory disability manifested by asthma.  He or she should arrange for pulmonary function studies to be accomplished, with FEV-1, FEV-1/FVC, (DLCO (SB)), and maximum oxygen consumption (in ml/kg/min) test results noted.  Significantly, pursuant to 38 C.F.R. § 4.96 (d)(4), post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  

The examiner should also consider the results of an October 2014 private PFT.

The examiner should also report the frequency and severity of any asthmatic attacks, including any instances of respiratory failure and the frequency of any visits to a physician to treat exacerbations.  The examiner should also state the need and frequency of medication to control the condition, to include whether the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications, or intermittent (at least three per year) courses of systemic corticosteroids.  

4. After conducting any additional development deemed necessary the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




